         Case 2:17-cr-00244-CJB-MBN Document 313 Filed 11/13/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



      UNITED STATES OF                                               CRIMINAL ACTION
      AMERICA


      VERSUS                                                         NO: 17-244


      JEROME BAILEY                                                  SECTION: “J”(5)

                                      ORDER & REASONS

          Before the Court is a Motion for Compassionate Release (Rec. Doc. 301) filed

by Defendant, Jerome Bailey, an opposition thereto filed by the Government (Rec.

Doc. 305), and a reply by Defendant. (Rec. Doc. 312). Having considered the motion

and memoranda, the record, and the applicable law, the Court finds that the Motion

for Compassionate Release should be DENIED.

                      FACTS AND PROCEDURAL BACKGROUND 1

           Defendant was indicted as part of a multi-state heroin conspiracy. Defendant

bought heroin from individuals operating near the Arizona/Mexico border and

distributed it in Chicago. Defendant also distributed heroin to Nathaniel Louis, who

distributed the heroin that he received from Defendant on the streets of New Orleans.

          Defendant was originally charged in a conspiracy to distribute a kilogram or

more of heroin and admitted that the conspiracy involved that quantity in his factual

basis. (Rec. Doc. 119). As part of a plea, the government agreed to file a superseding

bill of information that reduced the quantity allegation from a kilogram or more of


1   Facts taken from the Government’s opposition. (Rec. Doc. 305).
     Case 2:17-cr-00244-CJB-MBN Document 313 Filed 11/13/20 Page 2 of 7




heroin to 100 grams or more of heroin. (Rec. Doc. 118). This had the effect of lowering

Defendant’s mandatory minimum sentence from 10 years to 5 years. On February 7,

2019, Defendant pleaded guilty to conspiring to distribute 100 grams or more of

heroin. This Court sentenced him to 48 months of imprisonment, which was below

the guideline range and below the mandatory minimum, which did not apply because

Defendant was safety valve eligible. (Rec. Doc. 251). Defendant has served

approximately one year and seven months of that sentence and is currently housed

at FCI Milan with a projected release date of August 15, 2022. On October 5, 2020,

Defendant’s motion for compassionate release was e-filed, in which Defendant argues

that he should be released due to threat posed by COVID-19.

                                LEGAL STANDARD

      “A court, on a motion by the [Bureau of Prisons (“BOP”)] or by the defendant

after exhausting all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of 18 U.S.C. § 3553(a),

if ‘extraordinary and compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting § 3582(c)(1)(A)(i)). To meet the

exhaustion requirement, a defendant must submit a request to “the warden of the

defendant’s facility” for the BOP “to bring a motion [for compassionate release] on the

defendant’s behalf.” § 3582(c)(1)(A). If the request is denied, the defendant must

pursue and exhaust “all administrative rights to appeal.” Id. Alternatively, the

requirement is considered satisfied after “30 days from the receipt of such a request

by the warden.” Id.




                                           2
      Case 2:17-cr-00244-CJB-MBN Document 313 Filed 11/13/20 Page 3 of 7




       In addition to finding extraordinary and compelling reasons, the Court must

also find that a sentence reduction “is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. The U.S. Sentencing Guidelines provide

that a reduction should be granted only if “the defendant is not a danger to the safety

of any other person or to the community.” U.S.S.G. § 1B1.13(2) (p.s.). 2

       If the Court grants a sentence reduction, it may impose a term of supervised

release with conditions, including home confinement, “that does not exceed the

unserved portion of the original term of imprisonment.” § 3582(c)(1)(A).

                                        DISCUSSION

         I.     EXTRAORDINARY AND COMPELLING REASONS

       When deciding whether to grant compassionate release, the Court must first

determine whether Defendant has demonstrated “extraordinary and compelling

reasons” to justify the reduction of his sentence and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”

§   3582(c)(1)(A)(i).    The    Sentencing Commission’s policy statement                   defines

“extraordinary and compelling reasons” to include certain specified categories of

medical conditions. § 1B1.13, cmt. n.1(A). Specifically, Defendant must be suffering

from either a “terminal illness” or a “serious physical or medical condition … that

substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover.” Id.


2 Policy statements are binding in § 3582(c) proceedings. United States v. Garcia, 655 F.3d 426, 435
(5th Cir. 2011).


                                                 3
      Case 2:17-cr-00244-CJB-MBN Document 313 Filed 11/13/20 Page 4 of 7




       The CDC has published a list of medical conditions that definitively entail a

greater risk of severe illness in the case of infection with COVID-19. 3 The

Government concedes that an inmate with one of these conditions that is not expected

to recover from that condition, “presents an extraordinary and compelling reason

allowing compassionate release under the statute and guideline policy statement,

even if that condition in ordinary times would not allow compassionate release.” (Rec.

Doc. 305 at p. 10). In its concession, the Government explains that an inmate with a

chronic CDC risk factor has a substantially diminished ability to provide self-care to

prevent serious injury or death as a result of COVID-19 within the environment of a

correctional facility. (Rec. Doc. 305 at pp. 10-11).

       The Government concedes that Defendant has demonstrated an extraordinary

and compelling reason for compassionate release. (Rec. Doc. 305 at p. 11). Specifically,

Defendant’s medical records show that he suffers from obesity and Type II diabetes

mellitus, which are both on the CDC’s list of medical conditions that definitively

increase the risk of severe illness if infected with COVID-19. (Rec. Doc. 305-2 at p. 2).

Accordingly, the Court agrees that Defendant has carried his burden of

demonstrating an extraordinary and compelling reason for compassionate release.

        II.   D ETERMINATION OF D ANGER TO THE COMMUNITY

       Next, the Court must decide whether Defendant has carried his burden of

proving that he is not a danger to the safety of the community. § 1B1.13(2). Under 18



3
 Center for Disease Control, People with Certain Medical Conditions, (Nov. 2, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.


                                               4
     Case 2:17-cr-00244-CJB-MBN Document 313 Filed 11/13/20 Page 5 of 7




U.S.C. § 3142(g), the Court must consider: (1) the nature and circumstances of the

defendant’s offense, including whether it is a violent offense; (2) the history and

characteristics of the defendant, including his physical condition, criminal history,

and history of drug abuse; and (3) the nature and seriousness of the danger to a

person or the community at large posed by the defendant’s release.

      Although Defendant was not convicted of a violent crime, that does not make

his offense any less serious or dangerous to the community. “[T]he harm to society

caused by narcotics trafficking is encompassed within Congress' definition of

‘danger.”’ United States v. Leon, 766 F.2d 77, 81 (2d Cir. 1985) (citing S.Rep. No. 225,

98th Cong., 1st Sess. 15, reprinted in 1984 Code Cong. & Ad.News 3182, 3188–89

(Senate Report)). In fact, Congress was specifically concerned with the threat posed

by narcotics distribution to the public when it passed the Bail Reform Act. United

States v. Hare, 873 F.2d 796, 801 (5th Cir. 1989).

      In this case, Defendant was involved in a substantial interstate heroin

distribution conspiracy. Defendant sent over $100,000 to drug dealers in Arizona to

pay for heroin that he distributed in Chicago. (Rec. Doc. 119). In addition, Defendant

distributed heroin to Nathaniel Louis, who in turn distributed heroin in New Orleans.

(Rec. Doc. 305 at p. 1). Although he only pleaded guilty to distributing 100 grams or

more of heroin, Defendant admitted that he was involved in the distribution of

between one and three kilograms of heroin. (Rec. Doc. 119). When Defendant’s

residence was searched, a loaded firearm was found in his bedroom. (Rec. Doc. 214 at

p. 11). Given the interstate heroin trafficking network, the volume of heroin that




                                           5
     Case 2:17-cr-00244-CJB-MBN Document 313 Filed 11/13/20 Page 6 of 7




Defendant was distributing, and the relatively small amount of heroin that could be

lethal to a user, it is apparent to the Court that Defendant could pose a serious danger

to many communities if released. See United States v. Cruz-Hernandez, 422 F. Supp.

3d 157, 162 (D.D.C. 2019) (holding that distributing drugs to a community can cause

serious harm to users and innocent individuals); United States v. Mercer, 4 F. Supp.

3d 147, 150 (D.D.C. 2013) (holding that the risk of further distribution of large

quantities of highly dangerous narcotics posed a significant danger to the

community).

      In addition, many of the applicable 18 U.S.C. § 3553(a) factors cut against

granting Defendant’s motion. Defendant has only served one year and seven months

of his four-year sentence, which was a downward departure from the mandatory

minimum sentence for his crime. Further, if Defendant had been convicted of

distributing the amount of heroin that he admitted to trafficking, his mandatory

minimum sentence would have been ten years. Releasing Defendant after such a

short amount of time would undoubtably undercut the seriousness of his offense, the

deterrent value of his sentence, and the public protection afforded by his

imprisonment. Therefore, the Court finds that the § 3142(g) and § 3553(a) factors

weigh against granting Defendant’s motion for compassionate release.




                                           6
    Case 2:17-cr-00244-CJB-MBN Document 313 Filed 11/13/20 Page 7 of 7




                              CONCLUSION

     Accordingly,

     IT IS HEREBY ORDERED that Jerome Bailey’s Motion for Compassionate

Release (Rec. Doc. 301) is DENIED.




                                     CARL J. BARBIER
                                     UNITED STATES DISTRICT JUDGE




                                     7
